Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 13, 1997, convicting defendant, after a jury trial, of burglary in the second degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years and 1 year, and judgment, same court (James Yates, J.) rendered June 5, 1997, convicting defendant, upon his plea of guilty, of bail jumping in the second degree, and sentencing him, as a second felony offender, to a concurrent term of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *289not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence, including the complainant’s testimony that she observed defendant attempting to take property, clearly established defendant’s intent to commit a crime in the complainant’s apartment, and the jury properly rejected defendant’s intoxication defense.
Defendant’s guilty plea was knowingly, intelligently and voluntarily made and nothing in his factual allocution casts any doubt upon his guilt of bail jumping (see, People v Toxey, 86 NY2d 725; People v Moore, 71 NY2d 1002, 1005). Concur— Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.